Citation Nr: 0017862	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to 
September 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Offices (ROs) in Milwaukee, Wisconsin, 
and Waco, Texas.  In a rating decision dated in December 1992 
the RO denied entitlement to service connection for bursitis 
of both shoulders.  The veteran was advised of this decision 
in January 1993.  In May 1993 the veteran submitted an 
application for compensation in which he asserted that he had 
bursitis and tendonitis of the shoulders, which had begun in 
service.  This statement is construed as a notice of 
disagreement with the December 1992 rating decision.


FINDINGS OF FACT

1.  There is competent evidence of a bilateral shoulder 
disability in service, of a current bilateral shoulder 
disability, and of a nexus between the current disability and 
the disability identified in service.

2.  The preponderance of the evidence is against a finding 
that the veteran has a current bilateral shoulder disability 
that was incurred in service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
bilateral shoulder disabilty is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

Service connection also may be established under section 
3.303(b) by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period; and (2) present disability 
from it.  Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  

Well-Grounded Claim

It is the conclusion of the Board that the evidence of record 
shows a well-grounded claim.  The first element of a well 
grounded claim, a medical diagnosis of current disability, is 
met by the July 1993 X-ray findings of mild impingement with 
a small spur in the right acromion; and the opinion on the 
August 1995 VA examination that the veteran had mild bursitis 
of the shoulders.  The second prong is met by the service 
medical records that show inservice findings of tendonitis 
and bursitis of the shoulders.  The third element of a well-
grounded claim is met in that the veteran's claim was filed 
immediately after service and a shoulder condition was noted 
during service, and by the veteran's report of a continuity 
of symptomatology.  Adams v. West, 13 Vet. App. 353 (2000); 
Hampton v. Gober, 10 Vet. App. 481, 482 (1997).  

Merits

The veteran has been afforded four examinations, he has 
appeared for three, and he was also afforded a medical review 
of his claim.  He has not reported the existence of any 
relevant evidence that is not part of the claims folder.  
Therefore, the Board concludes that VA has complied with its 
duty to assist him with the development of his claim.  
38 U.S.C.A. § 5107(a).

Once it is determined that the claim is well grounded, the 
claim is adjudicated on the merits.  At the merits stage 
there must be evidence in support of each of the three Caluza 
elements discussed above.  The analysis at the merits stage, 
however, is not the same as at the well groundedness stage.  
The credibility of the evidence is not presumed at the merits 
stage.  Hickson v. West, 12 Vet. App. 247 (1999).

As noted above, the evidence in support of a finding that the 
veteran has a current shoulder disability consists of the 
July 1993, X-ray report, and the opinion of the examiner on 
the August 1995 VA examination, as well as the veteran's 
reports of shoulder pain.

The evidence against a finding of current shoulder disability 
includes the fact that repeated X-ray examinations since July 
1993, including the report of X-ray examination in August 
1995, have failed to duplicate the findings reported in July 
1993.  They have essentially shown no abnormality of the 
shoulders.  The examiner in July 1993, and the physician who 
reviewed the claims folder in March 1996 concluded that the 
veteran did not have a current disability.  The March 1996 
reviewer concluded that the August 1995 examination could not 
be said to show bursitis because the examination results were 
normal.  Similarly on VA examination in October 1997, an 
examiner concluded that there was no evidence of disability 
related to service and reported an impression of normal left 
and right shoulders.  An X-ray examination in October 1997, 
was interpreted as showing a narrowed acromioclavicular 
joint, but no disability was reported or attributed to the 
narrowing.

In sum the majority of post-service examiners have concluded, 
and all physical examination reports have shown, that the 
veteran's shoulders were normal.  The Board must conclude on 
the basis of this record that the preponderance of the 
evidence is against a finding that the veteran currently has 
a shoulder disability.  In the absence of a current 
disability, the Board is unable to grant service connection, 
and the claim must be denied.


ORDER

The claim of entitlement to service connection for a 
bilateral shoulder disorder is denied.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals


 



